Case 3:17-cv-01017-BEN-JLB Document 100 Filed 04/12/19 PageID.8226 Page 1 of 4


      C.D. Michel—SBN 144258
  1   Sean A. Brady—SBN 262007
      Anna M. Barvir—SBN 268728
  2   Matthew D. Cubeiro—SBN 291519
      MICHEL & ASSOCIATES, P.C.
  3   180 East Ocean Blvd., Suite 200
      Long Beach, CA 90802
  4   Telephone: (562) 216-4444
      Fax: (562) 216-4445
  5   Email: abarvir@michellawyers.com
  6   Attorney for Plaintiffs
  7
                         IN THE UNITED STATES DISTRICT COURT
  8
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  9
 10    VIRGINIA DUNCAN, et al.,                  17-cv-1017-BEN-JLB
 11                                  Plaintiffs, JOINT MOTION TO STAY
                                                 LITIGATION OF ATTORNEYS’
 12                 v.                           FEES AND COSTS PENDING
                                                 APPEAL
 13
       XAVIER BECERRA, in his official           Judge:          Hon. Roger T. Benitez
 14    capacity as Attorney General of the       Courtroom:      5A
       State of California; and DOES 1-10,       Action Filed:   May 17, 2017
 15                                              Judgment:       March 29, 2019
                                  Defendants.
 16
 17
 18
 19
 20        COME NOW THE PARTIES, Plaintiffs Virginia Duncan, et al., and
 21   Defendant Xavier Becerra, in his official capacity as Attorney General of the State
 22   of California (the “Attorney General”) (collectively, the “Parties”), by and through
 23   their respective counsel, in accordance with Rules 6(b) and 7(b) of the Federal
 24   Rules of Civil Procedure, as well as Civil Local Rule 7.2, who hereby jointly move
 25   for an order staying all proceedings regarding attorneys’ fees and/or costs in this
 26   action until 30 days after the completion of all appellate proceedings. The Parties’
 27   joint request is based on the good cause shown below.
 28         On March 29, 2019, this Court granted Plaintiffs’ motion for summary

                                          1
            JOINT MOTION TO STAY LITIGATION OF FEES & COSTS PENDING APPEAL
                                                                       17cv1017
Case 3:17-cv-01017-BEN-JLB Document 100 Filed 04/12/19 PageID.8227 Page 2 of 4


  1   judgment, declaring California Penal Code section 32310 unconstitutional and
  2   enjoining its enforcement. ECF. No. 87. Minutes later, the Court entered a final
  3   judgment in this case. ECF. No. 88. On April 4, 2019, the Attorney General filed a
  4   notice of appeal to the Ninth Circuit. ECF No. 96. Later that day, this Court stayed
  5   in part the judgment pending final resolution of the appeal. ECF No. 97. The filing
  6   of the notice of appeal notwithstanding, Plaintiffs’ bill of costs and motion for
  7   attorneys’ fees is currently due on April 12, 2019. See Fed. R. Civ. P. 54(d)(2)(B).
  8         Under FRCP 54(d), a claim for attorneys’ fees and costs must be filed no
  9   later than 14 days after the entry of judgment, “[u]nless . . . a statute or a court order
 10   provides otherwise.” A district court may, however, defer litigation of attorneys’
 11   fees and costs until a pending appeal has been decided. See Fed. R. Civ. P. 54 cmt.
 12   (1993 amend.) (“If an appeal on the merits of the case is taken, the court may rule
 13   on the claim for fees, may defer its ruling on the motion, or may deny the motion
 14   without prejudice, directing under subdivision (d)(2)(B) a new period for filing
 15   after the appeal has been resolved.”). As this language suggests, the decision to stay
 16   costs and fees litigation “is a matter within the court’s discretion.” Lasic v. Moreno,
 17   No. 05-0161, 2007 WL 4180655, at *1 (E.D. Cal. Nov. 21, 2007) (citing Ass’n of
 18   Mex.-Am. Educs. v. California, 231 F.3d 572, 591-92 (9th Cir. 2000)).
 19         Here, granting the requested stay would preserve judicial resources, the
 20   Parties’ resources, and allow the parties to focus on preparing the merits appeal for
 21   the Ninth Circuit. Litigating the issue of attorneys’ fees and costs now would
 22   require the Court and the Parties to expend resources that may be wasted in the
 23   event the Attorney General succeeds on appeal. See e.g., Lasic 2007 WL 4180655,
 24   at *2-3 (finding that it was in the interests of judicial economy, to defer ruling on
 25   attorneys’ fees and costs until the pending appeal was disposed). Indeed, “[i]t
 26   would be an inefficient use of judicial resources to rule on [costs and fees] at this
 27   time, and then to later re-evaluate the issue after the appeal is completed.” Id.
 28         The Parties thus agree that good cause exists for an order staying litigation of
                                          2
            JOINT MOTION TO STAY LITIGATION OF FEES & COSTS PENDING APPEAL
                                                                       17cv1017
Case 3:17-cv-01017-BEN-JLB Document 100 Filed 04/12/19 PageID.8228 Page 3 of 4


  1   attorneys’ fees and costs during the pendency of the Attorney General’s appeal of
  2   this Court’s judgment. And, based on that good cause, the Parties request that the
  3   Court grant this joint motion for an order staying all proceedings regarding
  4   attorneys’ fees or costs in this action until 30 days after the completion of all
  5   appellate proceedings.
  6
  7   Dated: April 12, 2019                     MICHEL & ASSOCIATES, P.C.
  8                                             /s/ Anna M. Barvir
                                                ANNA M. BARVIR
  9                                             Attorneys for Plaintiffs Virginia
                                                Duncan, Richard Lewis, Patrick
 10                                             Lovette, David Marguglio,
                                                Christopher Waddell, and California
 11                                             Rifle & Pistol Association
 12
      Dated: April 12, 2019                     XAVIER BECERRA
 13                                             Attorney General of California
                                                MARK R. BECKINGTON
 14                                             Supervising Deputy Attorney General
                                                ANTHONY P. O’BRIEN
 15                                             Deputy Attorney General
 16                                             /s/ John D. Echeverria
                                                JOHN D. ECHEVERRIA
 17                                             Deputy Attorney General
                                                Attorneys for Defendant
 18                                             Attorney General Xavier Becerra
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          3
            JOINT MOTION TO STAY LITIGATION OF FEES & COSTS PENDING APPEAL
                                                                       17cv1017
Case 3:17-cv-01017-BEN-JLB Document 100 Filed 04/12/19 PageID.8229 Page 4 of 4


  1                             CERTIFICATE OF SERVICE

  2                        UNITED STATES DISTRICT COURT
  3
                        SOUTHERN DISTRICT OF CALIFORNIA
  4
  5   Case Name: Duncan, et al. v. Becerra
      Case No.: 17-cv-1017-BEN-JLB
  6
  7   IT IS HEREBY CERTIFIED THAT:

  8         I, the undersigned, declare under penalty of perjury that I am a citizen of the
  9   United States over 18 years of age. My business address is 180 East Ocean
      Boulevard, Suite 200 Long Beach, CA 90802. I am not a party to the above-entitled
 10   action.
 11
            I have caused service of the following documents, described as:
 12
                    JOINT MOTION TO STAY LITIGATION OF
 13              ATTORNEYS’ FEES AND COSTS PENDING APPEAL
 14
      on the following parties by electronically filing the foregoing on April 12, 2019,
 15   with the Clerk of the District Court using its ECF System, which electronically
      notifies them.
 16
 17    John D. Echeverria                         Anthony P. O’Brien
       Deputy Attorney General                    Deputy Attorney General
 18
       john.echeverria@doj.ca.gov                 anthony.obrien@doj.ca.gov
 19    300 South Spring Street, Suite 1702        1300 I Street, Suite 125
       Los Angeles, CA 90013                      Sacramento, CA 95814
 20
 21
 22        I declare under penalty of perjury that the foregoing is true and correct.
      Executed on April 12, 2019, at Long Beach, CA.
 23
 24
                                                          /s/ Laura Palmerin
 25                                                       Laura Palmerin
 26
 27
 28

                                         4
           JOINT MOTION TO STAY LITIGATION OF FEES & COSTS PENDING APPEAL
                                                                      17cv1017
